PER CURIAM.
The final judgment of foreclosure, save for the denial of attorney’s fees, and costs, is affirmed upon a holding that: (1) the assessments involved in this cause were valid assessments under 6.2, 6.3 of the condominium by-laws because they were properly approved by the condominium board of directors, (2) there was an insufficient evi-dentiary showing below that the assessments exceeded 105% of the amount budgeted in the prior year’s budget for current expenses and therefore 75% unit membership approval of the said assessments was not required under 6.2a, 6.2f of the condominium by-laws, (3) the trial court was therefore correct in ordering foreclosure in this case, although it relied on another unrelated ground which we do not reach.
The final judgment of foreclosure is reversed on the cross appeal as to paragraph 12 thereof insofar as it denies attorney’s fees and costs to the appellee condominium association and the cause is remanded to the trial court with directions to award reasonable attorney’s fees and costs to said condominium association for prosecuting this action. §§ 57.041, 718.116(4)(a), 718.303(1), Fla.Stat. (1981).
Affirmed in part; reversed in part and remanded.